Title: To George Washington from James Caldwell, 19 January 1780
From: Caldwell, James
To: Washington, George


          
            Sir,
            Springfield [N.J.] Jany 19. 1780
          
          Lord Stirling has no doubt acquainted your Excellency with the Order he published after leaving Statten Island respecting the plunder taken from the Inhabitants. As the care of sending it back was committed to me, I went this day to Town to obtain a Flag for that purpose—but was told by the Officer commanding there that he could not grant a flag without your excellencys order. If it is your pleasure that the General order aforesaid be obeyed, you will please to give the necessary orders by the Bearer. We apprehend the sooner this is done the better, as it may soften the bitterness of their minds who have been striped, if our borders should come into their power.
          I should be very happy to know your Excellencys pleasure respecting those persons who are known to have plunder in their possession, whether the officers commanding nearest to such shall grant parties, either upon my application, or the application of a Magestrate, to take the articles from them, when milder measures will not avail.
          From the vast multitudes who greedily rushed to plunder, our Country has recd such disgrace as will not be easily, I may say possibly, wiped off. Vigorous exertions on the part of those in office appear to me, the only method to prevent universal depravity and reproach. With sincerest esteem & all due respect, Your excellencys most obedt and very huml. sert
          
            James Caldwell
          
        